Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 24, 2021

                                     No. 04-21-00515-CR

                                     Patrick MCDANIEL,
                                           Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CR-10059
                        Honorable Melisa C. Skinner, Judge Presiding


                                        ORDER
        Appellant Patrick McDaniel filed a notice of appeal on November 10, 2021. The Texas
Rules of Appellate Procedure require the notice of appeal to state the date of the judgment or
order appealed from. TEX. R. APP. P. 25.2(c)(2). Appellant’s notice of appeal does not state the
judgment or order he wishes to appeal. The only order in the clerk’s record is a “Magistrate
Order for Mental Illness or Intel[l]ectual Disability Assessment” signed on August 19, 2021. It
is therefore ORDERED that appellant clarify within ten days from the date of this order whether
he seeks to appeal the August 19, 2021 order.
       If appellant seeks to appeal the August 19, 2021, we ORDER him to show cause in
writing within ten days from the date of this order why his appeal is timely and should not be
dismissed for lack of jurisdiction. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.
1996) (stating timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction).




                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court